UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7729


ROBERT L. HEDRICK,

                Plaintiff - Appellant,

          v.

UNITED STATES MARSHAL’S SERVICE,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:15-cv-00532-LMB-MSN)


Submitted:   March 29, 2016                 Decided:   April 1, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert L. Hedrick, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Robert   L.   Hedrick   appeals   the   district   court’s   order

dismissing his complaint under 28 U.S.C. § 1915A(b) (2012).         We

have reviewed the record and find that this appeal is frivolous.

Accordingly, we deny Hedrick’s motion for transcript at government

expense and dismiss the appeal for the reasons stated by the

district court.    Hedrick v. U.S. Marshal’s Serv., No. 1:15-cv-

00532-LMB-MSN (E.D. Va. Sept. 4, 2015).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                             DISMISSED




                                  2